Citation Nr: 1706938	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-27 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected status post multiple surgeries to the right shoulder with complex region pain syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to October 25, 2012, in excess of 20 percent on and after October 25, 2012, and in excess of 30 percent on and after October 9, 2014, for service-connected mechanical neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to August 1998, from November 2003 to April 2004, and from September 2005 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, granted entitlement to service connection for status post multiple surgeries to the right shoulder with complex region pain syndrome and assigned a 30 percent initial evaluation, effective May 22, 2007 and granted entitlement to service connection for mechanical neck pain and assigned a noncompensable initial evaluation effective May 22, 2007.  

During the pendency of the appeal, a March 2013 rating decision, in pertinent part, granted a 20 percent staged initial evaluation for mechanical neck pain, effective from October 25, 2012.  Additionally, a July 2015 rating decision assigned a 10 percent staged initial evaluation for mechanical neck pain, effective May 22, 2007, and a 30 percent staged initial evaluation, effective October 9, 2014.  

In October 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015 and February 2016, the Board remanded the claims for further development. 

 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary with respect to the issues on appeal.  In February 2016, the Board remanded the claims for further VA examinations.  Examinations of the right shoulder and neck were conducted in April 2016 and the claims were last adjudicated in a May 2016 supplemental statement of the case (SSOC).  However, subsequently, in June 2016, the Veteran was provided a new VA shoulder examination.  While it was noted that the examination was pertinent to the left shoulder, clinical findings with regard to the right shoulder were also reported.  The record does not reflect RO consideration of the June 2016 examination findings with regard to the right shoulder.  Therefore, a remand is necessary for RO consideration of the additional examination findings with regard to the right shoulder.

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's April 2016 and June 2016 VA examination reports of the right shoulder and neck do not include all of these findings.  

Therefore, on remand, the Veteran should be afforded further VA examinations that comply with the requirements of the holding in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the current nature and severity of his service-connected right shoulder disability.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct any such required testing or concludes that any such required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected mechanical neck pain. 

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct any such required testing or concludes that any such required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically test for objective evidence of radiculopathy in the upper extremities and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of all additional evidence, particularly since the issuance of the May 2016 SSOC, to include the report of a June 2016 examination findings with regard to the right shoulder.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




